 

Exhibit 10.24

 



PERFORMANCE SHARE UNIT AGREEMENT

 

THIS AGREEMENT, dated as of the ___ day of ____________ 20__, between DYCOM
INDUSTRIES, INC., a Florida corporation (the “Company”), and «Name» (the
“Participant”).

WHEREAS, the Participant is an officer or key employee of the Company or one of
its Subsidiaries and, subject to the terms and conditions set forth herein, the
Company desires to provide the Participant with an additional incentive to
remain in its employ and to increase his or her interest in the success of the
Company by granting the Participant an Award to receive a certain number of
performance vesting restricted stock units entitling the Participant to receive
shares of common stock, par value $0.33 1/3 per share, of the Company (the
“Common Stock”) under the Company’s 2012 Long-Term Incentive Plan, as amended
(the “Plan”), subject to the Company’s achievement of certain Performance
Targets (as set forth below) during the applicable Performance Period (the
“Performance Units”);

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

1.Definitions; Incorporation of Plan Terms.

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan, a copy of which is attached hereto. This Award
Document and the Performance Units shall be subject to the Plan, the terms of
which are incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Award Document, the Plan shall govern.

2.Grant of Performance Units.

Subject to the terms and conditions contained herein and in the Plan, the
Company hereby grants the Participant the Target Number of Performance Units
specified at the foot of the signature page hereof. The actual number of shares
of Common Stock that the Participant receives will be subject to the terms and
conditions of the Plan and this Award Document, including, without limitation
the Company’s achievement of the Performance Targets. For purposes of the Plan
and this Award Document, the Date of Grant is the date specified at the foot of
the signature page hereof.

3.Vesting of Performance Units.

(a) Annual Award Vesting. Subject to the terms and conditions contained herein
and in the Plan, the Performance Units shall vest and become non-forfeitable on
[__________________] (each, a “Vesting Date”), based on the level of the
applicable Performance Targets set forth on Appendix A hereto that are attained
with respect to the performance periods applicable to each Vesting Date and will
be determined by the (i) number of Performance Units that are subject to vesting
on such Vesting Date, multiplied by (ii) applicable Performance Leverage Factor
(“PLF”) shown in Appendix A for the attained level of the Performance Targets;
provided, however, that the Participant remains in the continuous employ of the
Company or a Subsidiary on the applicable Vesting Date (each, an “Annual
Award”).



1

 

 

(b) Supplemental Award Vesting. Subject to the terms and conditions contained
herein and in the Plan, the Participant shall also be eligible to receive an
additional number of Performance Units on each Vesting Date (the “Supplemental
Award”) based on the level of the applicable Performance Targets set forth on
Appendix B hereto that are attained with respect to the performance periods
applicable to each Vesting Date and will be determined by the (i) number of
Performance Units that actually vest with respect to the Annual Award on such
Vesting Date pursuant to Section 3(a) above, multiplied by (ii) applicable PLF
shown in Appendix B for the attained level of the Performance Targets; provided,
however, that the Participant remains in the continuous employ of the Company or
a Subsidiary on the applicable Vesting Date. Notwithstanding the foregoing, in
no event shall the Participant be entitled to a Supplemental Award if the
Participant does not receive an Annual Award with respect to the applicable
Vesting Date.

(c) Settlement of Awards. The Company will issue the Participant shares of
Common Stock in settlement of the vested portion of an Award, in whole shares of
Common Stock (rounded up or down to the nearest whole share) pursuant to such
procedures established by the Company. The number of shares issued to the
Participant (if any) shall equal the number of shares of Common Stock
representing the vested portion of the Award receivable by such Participant
following the Vesting Date subject to any applicable withholdings. All
Performance Units subject to such Vesting Date will be cancelled upon settlement
of the Award.

4.Termination of Employment.

Except to the extent otherwise provided in the Plan, in the event of the
Participant’s termination of employment for any reason prior to an applicable
Vesting Date, the Participant shall immediately forfeit all unvested Performance
Units as of the date of such termination without payment.

5.Nontransferability of the Performance Units.

Unless determined otherwise by the Committee, the Award may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner except
by will or the laws of descent and distribution; provided, however, that an
Award shall be transferable, in whole or in part, with the written consent of
the Committee, to trusts established wholly or in part for the benefit of the
Participant’s immediate family members. Such transfers are subject to the terms
and conditions of the Plan and this Award Document. The restrictions on
transferability set forth above shall not apply to Performance Units after the
date that such Performance Units become vested and non-forfeitable as set forth
herein.

6.Rights as a Stockholder.

No shares of Common Stock represented by the Performance Units will be earmarked
for the Participant or his or her account. The Participant will have no rights
as a shareholder with respect to any Award until the shares of Common Stock
underlying the Performance Units have been issued to the Participant following
the applicable Vesting Date, and no adjustment shall be made for dividends or
distributions or other rights in respect of any shares of Common Stock until
such time as the shares are delivered to the Participant in accordance with this
Award Document. Upon issuance of the shares, the Participant will be the owner
of record of such shares and shall be entitled to all of the rights of a
stockholder of the Company, including the right to vote and the right to receive
dividends.



2

 

 

7.Taxes and Withholdings.

 

No later than the date as of which an amount first becomes includable in the
gross income of the Participant for applicable income tax purposes with respect
to the Performance Units, the Participant shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld with respect to
such amount.

Unless otherwise determined by the Committee, in its sole discretion, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under this Award Document will be
conditional upon such payment or arrangements and the Company shall, to the
extent permitted by applicable law, have the right to deduct any such taxes from
any payment of any kind otherwise due to the Participant.

8.Notices.

All notices and other communications under this Award Document will be in
writing and will be given by hand delivery to the other party or by first class
mail, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Participant:

at the last known address on record at the Company.

If to the Company:

Dycom Industries, Inc.

11770 U.S. Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention: General Counsel

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 8. Notice and communications shall be
effective when actually received by the addressee.



3

 

 

9.Successor.

Except as otherwise provided hereunder, this Award Document will be binding upon
and will inure to the benefit of any successor or successors of the Company, and
to any transferee or successor of the Participant pursuant to Section 5.

 

10.Governing Law.

 

Except as to matters of federal law, this Award Document and actions taken
hereunder shall be subject to, and construed in accordance with, the laws of the
State of Florida.

11.Severability.

 

If any provision of this Award Document is held to be illegal or invalid for any
reason, such illegality or invalidity will not affect the remaining provisions
of this Award Document, but this Award Document will be construed and enforced
as if such illegal or invalid provision had never been included herein.

12.Adjustment of Performance Targets and Award.

 

To the extent permitted by Code Section 162(m), the Committee shall have the
right to adjust the Performance Targets and the Award (either up or down) if it
determines that an extraordinary corporate event such as a material acquisition
or divestiture, change in the capital structure of the Company or unanticipated
business conditions have materially affected the integrity of the Performance
Targets. In addition, Performance Targets and Awards shall be calculated without
regard to any changes in accounting standards that may be required as a result
of changes in generally accepted accounting principles after such Performance
Targets or Awards are established.

13.Compliance with Code Section 409A.

Notwithstanding anything contained in the Plan or this Award Document to the
contrary, to the extent that the right to receive any payment of shares of
Common Stock hereunder is deemed to be a “deferral of compensation” within the
meaning of Code Section 409A(d)(1) and such payment is to be made in connection
with the Participant’s “Separation from Service” within the meaning of Code
Section 409A(a)(2)(A)(i), the payment shall be subject to the following:

 

(i) If the Participant is a “Specified Employee” within the meaning of Code
Section 409A(a)(2)(B)(i) on the date of the Participant’s Separation from
Service, then no such payment shall be made or commence during the period
beginning on the date of the Participant’s Separation from Service and ending on
the date that is the six month anniversary of such Separation from Service or,
if earlier, on the date of the Participant’s death. The amount of any payment
that would otherwise be paid to the Participant during this period shall instead
be paid to the Participant on the fifteenth day following the end of the period.



4

 

 

14.Amendment.

(a) Subject to applicable laws, rules and regulations, the Board or the
Committee may, at any time, amend, modify or suspend this Award Document;
provided, however, that no amendment, modification or suspension of this Award
Document shall (i) be effective without the approval of the shareholders of the
Company if such approval is required under applicable laws, rules or
regulations, including the rules of the New York Stock Exchange and (ii)
materially and adversely alter or impair the rights of the Participant without
his or her consent. Notwithstanding the foregoing, the Board shall have broad
authority to amend this Award Document without the consent of the Participant to
the extent it deems necessary or desirable to (x) comply with, take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (y) take into account unusual or nonrecurring events or market
conditions (including, without limitation, the events described in Section 13(b)
of the Plan), or (z) take into account significant acquisitions or dispositions
of assets or other property by the Company.

(b) Notwithstanding subparagraph (a) above, if the Committee determines in good
faith that any provision of the Plan or this Award Document does not satisfy
Code Section 409A or could otherwise cause any person to recognize additional
taxes, penalties or interest under Code Section 409A, the Committee may, in its
sole discretion and without the consent of any person, modify such provision, to
the extent necessary or desirable to ensure compliance with Code Section 409A.
Any such amendment shall maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Code Section 409A. This Section 14(b) does not create an obligation on the
part of the Company to modify the Plan or this Award Document and does not
guarantee that any person will not be subject to excise taxes, accelerated
taxation, interest or penalties under Code Section 409A.

15.No Rights to Future Awards or Continued Employment.

The Participant shall not have any claim or right to receive or be eligible to
receive any additional Awards under the Plan. Neither the Plan nor this Award
Document nor any action taken or omitted to be taken hereunder or thereunder
shall be deemed to create or confer on the Participant any right to be retained
in the employ of the Company or to interfere with or to limit in any way the
right of the Company to terminate the employment of the Participant at any time
with or without cause.

16.Recoupment.

The Participant agrees that the Award granted under this Award Document shall be
subject to any clawback or recoupment policies and procedures that are required
under applicable law, rule or regulation or Company policy as enacted, adopted
or modified from time to time.

 

17.No Rights to Grants or Continued Employment.

The Participant shall not have any claim or right to receive Awards under the
Plan. Nothing in the Plan or in this Award Document shall confer upon the
Participant any right to continued employment with the Company or any
Subsidiary, as the case may be, or interfere in any way with the right of the
Company or a Subsidiary to terminate the employment of the Participant at any
time, with or without cause.



5

 

  

18.Waiver.

 

The waiver by either party of compliance with any provision of this Award
Document by the other party shall not operate or be construed as a waiver of any
other provision of this Award Document, or of any subsequent breach by such
party of a provision of this Award Document.

 

19.Entire Agreement.

 

This Award Document and the Plan set forth the entire agreement and
understanding between the parties hereto with respect to the matters covered
herein, and supersede all prior agreements and understandings concerning such
matters. This Award Document may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement. The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Document.

20.Acceptance and Acknowledgement of Award.

 

The Performance Targets and the details outlined in this Award Document should
not be discussed with, shared with, photocopied or distributed to others.
Participation in this program and its details are highly confidential and may
not be discussed by the Participant with anyone other than the Participant's
spouse or immediate family or financial or legal advisors. Breach of this
confidentiality condition could affect the amount of the Participant's actual
Award. The Participant acknowledges receipt of the Plan and this Award Document.
The Participant has read and understands the terms and provisions of the Plan
and this Award Document, and by signing this Award Document accepts the Award
subject to all of their terms and conditions, including, but not limited to, the
terms related to confidentiality.

 



6

 

  

IN WITNESS WHEREOF, the parties have executed this Award Document, as of the day
and year first above written.



 

DYCOM INDUSTRIES, INC.

 

 

By: _________________________________________



 

 

PARTICIPANT

 

 

____________________________________________
«Name»

 



<Subsidiary>

 

Target Number of Performance Units: _____________________

 

Date of Grant: ___________, 20___

 



7

 

 

APPENDIX A

Annual Award Performance Targets

 

 






Operating Earnings Before AI for Applicable Annual Award Period

Vesting Percentage*

Operating Cash Flow Ratio for Applicable Annual Award Period

PLF

Fiscal Year 20__

                            Fiscal Year 20__                             Fiscal
Year 20__                            

 

  



8

 

 

 

APPENDIX B

Supplemental Award Performance Targets

 

Supplemental Award Period Operating Earnings Before AI for Applicable
Supplemental Award Period

Operating Cash Flow Ratio for Applicable Supplemental Award Period

PLF

Fiscal Years 20__ -20__

                    Fiscal Years 20__-20__                     Fiscal Years
20__-20__                    

 

 

 

 

9

 

